DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 11/05/2020.
Claims 36-39 have been added.
Claims 12, 18-19, 25, 29, 31-33, and 35 have been amended.
Objection to specification/Abstract is withdrawn in view of Applicant’s amendment.
Claims 12, 18-19, 25, 29, 31-33 and 35-39 remain pending and have been examined.

Response to Arguments/Amendments
Applicant’s amendment filed on 11/05/2020 necessitated additional clarification and/or a new ground of rejection presented in this office action.
Applicant’s arguments filed on 11/05/2020, in particular on pages 9-11, have been fully considered but they are not persuasive. For example:
At Remarks page number 10, first paragraph, applicant submits: “Su is silent regarding the completing the booting of a solid state device from a firmware update comprises interrupting the booting of the solid state device with original firmware from a second non-volatile memory and then booting with the firmware update from a first non-volatile memory.”
However, Examiner respectfully disagrees. 
Su discloses “booting up a computing system” (i.e., Fig.2, step 204) and “continuing a regular booting up” (i.e., Fig.2, step 210). Su further discloses a 
At Remarks page number 11, Applicant submits: “Spangler is silent regarding completing booting of a solid state device from a firmware update comprises interrupting the booting of the solid state device with original firmware from a second non-volatile memory and then booting with the firmware update from a first non-volatile memory”.
However, Examiner respectfully disagrees. 
As discussed above, Su discloses completing booting of a solid state device from a firmware update comprises interrupting the booting of the solid state device with original firmware (i.e., step 212 – executing a minimal boot process”), then booting with the firmware update (i.e., Fig.2, step 216 – “loading a firmware update image”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) is/are: "a means for initiating", " a means for determining", "a means for downloading", "a means for transmitting", "a means for ensuring", and "a means for erasing" in claims 19, 31 and 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 18-19, 25, 29, 31-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Su (Su et al., US2017/0131991A1) in view of Ko (Ko et al., US2008/0034259A1) and Spangler (Spangler et al., US2015/0199190A1), and further in view of Rothman (Rothman et al., US2015/0220353A1 – made of record).
With respect to claims 12, 19, and 32, Su disclose: 
A apparatus/storage device comprising non-volatile memory (i.e., Fig1, item 110 “storage device” and paragraph [0028], [0031] - “non-volatile random-access memory”) an interface coupled to a host (i.e., “LAN” interface 116 to remote management device 101, “firmware update interface “ 118, –see Fig.1), and a controller (i.e., “CPU” see Fig.1, item 112 ) for performing power-safe method of performing a background firmware update for a solid state device (i.e., “updating the firmware associated with the embedded device of the computing device”, see comprising a first non-volatile memory (i.e., “storage device 110” – see paragraph [0031-32] – “Storage device 110 can be any storage medium…Storage device 110 can store one or more firmware update images”, Fig.1, item 110) and a second non-volatile memory (i.e., “BIOS 104”, see paragraph [0028] – “BIOS 104 can include any program instructions or system firmware …BIOS 104 can be stored in a non-volatile memory”), [wherein the first non-volatile memory has a higher endurance than the second non-volatile memory,] the power-safe method comprising: 
initiating a booting of the solid state device with an original firmware from the second non-volatile memory (i.e., Fig.2, step 204 – “booting up a computing system” and see paragraph [0045], “During a POST process, BIOS 104 can provide an interactive pathway to update embedded firmware of one or more embedded devices” and Fig.3, steps 302-308 – “booting up a computer device…retrieving one or more firmware update image from a storage device…updating a firmware of an embedded device in a BIOS…”. Notes: booting update/POST process using BIOS 104 with original firmware, and then retrieving/updating with retrieved firmware update image); 
checking for a firmware update (i.e. Fig.1, steps 206-208 – “determining whether a firmware update mode is initial”; Also see paragraph [0046], “determine that one or more firmware update images are stored a storage device...BIOS 104 can determine whether a specific type of file name exists on storage device 110…storage device 110 can be a networked storage device that is operable to communicate with server 102 via a network interface, e.g. an intranet or a LAN”); 
determining that the firmware update is stored in the first non-volatile memory (i.e., paragraph [0046], “determine that one or more firmware update images 
downloading the firmware update to [a wear-leveled customer-space reserved area of] the first non-volatile memory (i.e., Fig.3, step 306 – “retrieving one or more firmware update images from a storage device”, Fig.2, step 216 – “load a firmware update image”; also see paragraph [0053], “load a selected firmware update image to a storage device” – notes: downloading/retrieving/loading to stored in storage device – “first non-volatile memory”); 
completing the booting of the solid state device from the firmware update downloaded to [the wear-leveled customer-space reserved area of] the first non-volatile memory (i.e., Fig.3, steps 306-308 – “retrieving one or more firmware update images from a storage device” and “updating a firmware of an embedded device…”; paragraph [0054], “At step 218, after completing the firmware update…”), wherein the completing the booting of the solid state device from firmware update comprises interrupting the booting of the solid state device with the original firmware from the second non-volatile memory (i.e., Fig.2, steps 208 – “determining whether a firmware update mode is initiated” ->Yes-> step 212 – “executing a minimal boot process”) and then booting with the firmware update from the first non-volatile memory, then booting with the firmware update (i.e., Fig.2, step 216 – “loading a firmware update image”);
[transmitting the firmware update from the wear-leveled customer-space reserved area of the first non-volatile memory to the second non-volatile memory after ]
Su discloses the first/second non-volatile memory with different types of non-volatile memories (i.e., “NVRAM”, “ROM”, “EEPROM”, “HDD” – see paragraph [0028] and [0031]), but does not explicitly disclose the first non-volatile memory has a higher endurance than the second non-volatile memory, and transmitting the firmware update from the wear-leveled customer-space reserved area of the first non-volatile memory to the second non-volatile memory after the booting of the solid state device from the firmware update is completed so that a successive booting of the device will use the firmware update stored in the second non- volatile memory, wherein the transmitting is performed in one or more portions of the firmware update during input/output idle time; and erasing the original firmware from the second non-volatile memory.  
However, Ko discloses the non-volatile memory comprising a first non-volatile memory and a second non-volatile memory (i.e., “conventional non-volatile random-access solid state memories include MRAM, FLASH memories, such as NAND FLASH memories and NOR FLASH memory”, see paragraph [0140]), wherein the first non-volatile memory/NAND has a higher endurance than the second non-volatile memory/NOR (i.e., “cost, component densities, and better recording performance”, see paragraph [0141], “In contrast, NAND FLASH memories are newer than NOR FLASH memories and provide advantages for non-volatile solid state storage, for reasons such cost, component densities, better recording performance”. Notes: cost and component densities provide higher capacity and endurance for storing data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ko’s teaching into Su to use different types of non-volatile memories including NAND non-volatile memory for downloading, and NOR non-volatile memory for storing the updated firmware. One would have been motivated to do so to take advantages of the NOR non-volatile memory for firmware and booting, and NAND non-volatile memories for better recording performance, cost and component densities as suggested by Ko (i.e., paragraph [0141] as cited above).
Su modified by Ko does not explicitly disclose transmitting the firmware update from a wear-leveled customer-space reserved area of the first non-volatile memory to the second non-volatile memory after the booting of the solid state device from the firmware update is completed so that a successive booting of the device will use the firmware update stored in the second non-volatile memory.
However, Spangler in the same analogous art discloses transmitting the firmware update from the wear-leveled customer-space reserved area (i.e., “RW_Section B”, see Fig.2, item 250 “Writable Partition”) of the first non-volatile memory to the second non-volatile memory (i.e., “RW_Section A”) after the booting of the solid state device from the firmware update is completed (i.e., Fig.4, step 450 – “Boot Sucessful?YES”, step 460 – “Write New Firmware to RW_Section A”) so that a successive booting of the device will use the firmware update stored in the second non- volatile memory (i.e., paragraph [0061], “using the new writable firmware in the next boot cycle”) and erasing the original firmware from the second non-volatile memory (i.e., erasing- overwriting, paragraph [0061], “a copy of the new writable firmware is written to RW_Section A… using the new writable firmware in RW_Section A on the next boot cycle”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Spangler into the invention of Su and Ko to transmit the firmware update to the second non-volatile memory. One would have been motivated to do so to transmitting the firmware update to the second non-volatile memory after the booting of solid state device when firmware update is completed for the purpose using the firmware update stored in the second non-volatile memory as suggested by Ko (i.e., NOR non-volatile memory is a normal firmware storage section for booting, see paragraph [0141]), and for booting next time for using the verified/successful booted firmware update as suggested by Spangler (i.e., paragraph [0061], “using the new writable firmware in RW_Section A on the next boot cycle”). 
Spangler discloses transmitting the firmware update as discussed above, but does not explicitly disclose wherein the transmitting is performed in one or more portions of the firmware update during input/output idle time.
However, Rothman discloses the transmitting is performed during input/output idle time (i.e. “idle”, see paragraph [0033], “the computing device 100 may write to the data storage device 130 in the background or when the computing device 100 is otherwise idle”).


With respect to claims 18, 25, and 33, Spangler disclose:
 wherein the transmitting of the firmware update from the wear-leveled customer-space reserved area of the first non-volatile memory (i.e., “RW_Section B” – Fig.2 item 115 – Non-Volatile Memory, item 250 – Writable Partition ) to the second non-volatile memory (i.e., “RW_Section A” – Fig.2 item 115 – Non-Volatile Memory, item 250 – Writable Partition) is done in a background environment (i.e., paragraph [0061], “a copy of the new writable firmware is written to RW_Section A… using the new writable firmware in RW_Section A on the next boot cycle”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Spangler with Su and Ko to transmit the firmware update to NOR non-volatile memory by using different implementation/design options including in a background environment. One would have been motivated to do so to transmit the firmware update to NOR non-volatile memory for next boot for the purpose of next booting from NOR non-volatile memory as suggested by Ko and Spangler (i.e., taking the advantage of NOR non-volatile memory as suggested by Ko –paragraph [0141], and writing the 

With respect to claims 29, 31, and 35, Su discloses:
 transmitting a completed download status of the downloading of the firmware update (i.e., “firmware update log”, see Fig.2, step 218-220) to a host device (i.e., “system controller”) coupled to the solid state device after the firmware update is downloaded to the wear-leveled customer-space reserved area of the first non-volatile memory (see, paragraph [0054-55], “after completing the firmware update, the system can generate a firmware update log…and transmit the log to BMC 106”).

With respect to claim 36, Ko discloses:
wherein the first non-volatile memory is NAND memory, and wherein the second non-volatile memory is NOR memory (i.e., “conventional non-volatile random-access solid state memories include MRAM, FLASH memories, such as NAND FLASH memories and NOR FLASH memory”, see paragraph [0140]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ko into Su, Spangler and Rothman for the purpose as addressed in claim 12.  

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Su Ko, Spangler and Rothman, in view of Giannini (Giannini et al., US 2006/0168574A1 – made of record)
With respect to claims 37-39, Spangler discloses:
wherein transmitting the firmware update from the wear-leveled customer-space reserved area of the first non-volatile memory (i.e., “RW_Section B” – see Fig.2) to the second non-volatile memory (i.e., “RW_Sction A”) (i.e., Fig.4, step 450 – “Boot Sucessful?YES”, step 460 – “Write New Firmware to RW_Section A”) [further comprises ensuring that the transmitting occurs within a threshold time], and wherein the firmware update is erased from the first non-volatile memory upon completion of the transmitting the firmware update from the wear-leveled customer-space reserved area of the first non-volatile memory to the second non-volatile memory (i.e., erasing- overwriting, paragraph [0061], “a copy of the new writable firmware is written to RW_Section A… using the new writable firmware in RW_Section A on the next boot cycle”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the invention of Spangler into Su and Ko. One would have been motivated to do so to use  the verified/successful booted firmware update as suggested by Spangler (i.e., paragraph [0061], “using the new writable firmware in RW_Section A on the next boot cycle”). 
Spangler does not explicitly disclose ensuring that the transmitting occurs within a threshold time. 
However, Giannini discloses ensuring the transmitting (i.e., “retrieve”/”Receive”/”Download” –see Fig.2A-B, 234-240) occurs within the a threshold time (i.e., “specify a time period”, “specify if the download is to begin immediately…” - enable or disable the download process; specify a time period to wait or sleep between transmitting chunks in a download trickle process…specify a start date and/or time for an upgrade window; specify an end date and/or end time for an upgrade window…specify if the download is to begin immediately at the start of a session or delayed a specified period of time after the start of a session). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Giannini’s configuration parameter into Su, Ko, Spangler and Rothman. One would have been motivated to do so to ensure the transmitting occurs within the specified time period as suggested by Giannini (i.e., paragraph [0032], ““One or more upgrade and download parameters can be configurable on a system-wide basis… specify if the download is to begin immediately at the start of a session or delayed a specified period of time after the start of a session”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Freudenschuss et al., (US 20140258702 A1) discloses using monitoring circuit to determining/ensuring the operation time period.
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.  Applicant's amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.   
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.W/Examiner, Art Unit 2192  

/S. Sough/SPE, Art Unit 2192